 Case 18-31185        Doc 173     Filed 05/01/19 Entered 05/01/19 19:03:56             Desc Main
                                   Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                         )      Case No. 18-31185
                                               )
         HARLOW HIGINBOTHAM,                   )      Chapter 11
                                               )
                Debtor.                        )      Honorable LaShonda Hunt

         SUSAN HIGINBOTHAM’S RESPONSE TO NFS’S MOTION FOR ORDER
             CONFIRMING THAT AUTOMATIC STAY DOES NOT APPLY

         Susan Higinbotham, for her Response to the Motion of National Financial Services, LLC.

(“NFS”) for Order Confirming the Automatic Stay Does not Apply to, or in the Alternative,

Granting Relief from the Automatic Stay and Authorizing, the Exercise of Closeout and Setoff

Rights Relating to Certain Securities Contracts and Margin Loans with the Debtor (the “Motion

for Order Confirming that Automatic Stay does not Apply”), states as follows:

                     The Automatic Stay Applies To NFS’s Proposed Setoff

         NFS’s Motion essentially argues that (a) it is entitled under its agreement with Harlow

Higinbotham (the “Debtor”) to set off the margin loan, and (b) Section 362(b)(6) provides an

exception to the Automatic Stay because NFS is a stockbroker and this involves a securities

contract. However, the exception to the automatic stay contained in Section 362(b)(6) is not as

broad as NFS implies. In In re Amcor Funding Corporation, 117 B.R. 549 (Bankr. D. Az. 1990),

Drexel Burnham Lambert, Inc. (“Drexel”) attempted to set off the debtor’s margin loan because

Drexel itself was in bankruptcy. The Court held that the automatic stay applied to and prohibited

this proposed setoff because Drexel’s reason for seeking to set off did not fit within the statutory

parameters. In particular, the Court stated:

         The Court holds that 11 U.S.C. § 555 does not provide a safe harbor for Drexel
         under these facts. Drexel’s insolvency is plainly not a “condition of the kind
         specified in § 365(e)(1).” Each of the three § 365(e)(1) conditions are premised on
 Case 18-31185        Doc 173     Filed 05/01/19 Entered 05/01/19 19:03:56             Desc Main
                                   Document     Page 2 of 5


       the debtor’s, in this case, Amcor’s, insolvency. Drexel argues that its contract
       with Amcor permits it to liquidate for any reason, and that this broad language
       encompasses reasons triggered by § 365(e)(1). Such contract language,
       however, does not entitle Drexel to liquidate for any reason in disregard of
       the automatic stay. Drexel may liquidate without constraint by the automatic
       stay only if it is in fact doing so for one of the three reasons set forth in §
       365(e)(1), or if some other exception applies.

117 B.R. at 551 (emphasis added). Section 365(e)(1) describes ipso facto bankruptcy/insolvency

default clauses. The Amcor Funding Court followed this holding with a review of the legislative

history of Section 362(b)(6), which confirmed its conclusion. 117 B.R. 551-52.

       NFS’s Motion does not disclose its reasons for wanting to set off the margin loan—it

simply argues that NFS has the contractual right to do so. Given that NFS has an equity cushion

of over 100% (its loan is approximately $5.5 million, but the value in the securities in the

account is approximately $11.5 million), and the ratio of the loan to the securities’ value is

within margin (i.e., this is not a margin call), it seems doubtful that the Debtor’s bankruptcy or

insolvency is the real reason that NFS wants to act. Nevertheless, even if NFS subsequently

purports to provide a reason for its proposed set off the margin loan, NFS’s motive is a question

of fact requiring discovery and then an evidentiary hearing.

                NFS Should Not Be Permitted To Modify The Automatic Stay

       Based on the discussion at the Court’s hearing on April 10, 2019, Ms. Higinbotham

understood that responses to NFS’s Motion were to address only the issue of whether the

Automatic Stay applies to the proposed setoff (although the Court’s written order does not

contain this restriction). Given NFS’s $6 million/100% equity cushion, Ms. Higinbotham does

not believe that NFS can meet the standards necessary to obtain relief from the Automatic Stay;

if the Court ultimately does consider NFS’s request to modify the Automatic Stay, Ms.

Higinbotham requests that all parties have an opportunity to submit further briefing on this issue.



                                                 2
 Case 18-31185      Doc 173     Filed 05/01/19 Entered 05/01/19 19:03:56          Desc Main
                                 Document     Page 3 of 5


       WHEREFORE, Susan Higinbotham respectfully requests that this Court deny NFS’s

Motion for Order Confirming the Automatic Stay does not Apply, and grant such further relief as

this Court deems proper.


                                           SUSAN HIGINBOTHAM



Date: May 1, 2019                          By: __/s/ Bradley Block__________
                                                          One of her Attorneys

Bradley S. Block
Law Offices of Bradley Block
318 West Adams Street
17th Floor
Chicago, IL 60606
224-533-1075
224-533-1076 (fax)
brad.block@bradblocklaw.com




                                               3
 Case 18-31185            Doc 173   Filed 05/01/19 Entered 05/01/19 19:03:56            Desc Main
                                     Document     Page 4 of 5


                                    CERTIFICATE OF SERVICE

       I, Bradley Block, an attorney, certify that I served a copy of the foregoing Susan
Higinbotham’s Response to NFS Motion for Order Confirming that Automatic Stay does not
Apply on the persons listed below by either (a) filing same with the Court’s ECF filing system,
thereby causing electronic service, or (b) if indicated, by email, on May 1, 2019.


                                             __/s/ Bradley Block_____________________
                                                    Bradley Block

Service List:

 Bianca E. Ciarroni                                 Deborah K. Ebner
 Shira R. Isenberg                                  Law office of Debora Kanner Ebner
 Freeborn Peters LLP                                P.O. Box 929
 311 South Wacker Drive                             Glenview, IL 60025
 Suite 3000                                         312-922-3838
 Chicago, IL 60606                                  dkebner@deborahebnerlaw.com
 312-360-6000
 bciarroni@freeborn.com
 sisenberg@freeborn.com

 Jeffrey K. Paulsen                                 Nathan Rugg
 William Factor                                     Barack Ferrazzano Kirschbaum & Nagelberg
 The Law Office of William J. Factor, Ltd.          200 West Madison Street
 1363 Shermer Road                                  Suite 3900
 Suite 224                                          Chicago, IL 60606
 Northbrook, IL 60062                               312-984-3172
 847-239-7248                                       Nathan.rugg@bfkn.com
 wfactor@factorlaw.com
 jpaulsen@factorlaw.com

 Gregory K. Stern                                   Stephen G. Wolfe
 Gregory K. Stern, P.C.                             Office of the U.S. Trustee
 53 West Jackson Blvd.                              219 South Dearborn Street
 Suite 1442                                         Room 873
 Chicago, IL 60604                                  Chicago, IL 60604
 312-427-1558                                       312-886-7480
 greg@gregstern.com                                 Steve.g.wolfe@usdoj.gov
                                                    ustpregion11.es.ecf@usdog.gov

 Joshua Gross                                       N. Neville Reed
 Sean T. Scott                                      200 West Madison Street
 Mayer Brown LLP                                    Suite 3000
 71 South Wacker Drive                              Chicago, IL 60606
 Chicago, IL 60606                                  312-224-1200
 312-701-8771                                       nreid@foxswibel.com
 jgross@mayerbrown.com
 sts@mayerbrown.com


                                                4
Case 18-31185       Doc 173   Filed 05/01/19 Entered 05/01/19 19:03:56          Desc Main
                               Document     Page 5 of 5


Michael DiDomenico                            Adam Goodman
Sean Hamann                                   Goodman Tovrov Hardy & Johnson
Lake Toback DeDomenico                        105 West Madison Street
33 North Dearborn Street                      Suite 1500
Suite 1720                                    Chicago, IL 60602
Chicago, IL 60602                             adam@thegoodmanlawoffices.com
mdidomenico@laketoback.com                    agoodman@goodtov.com
shamann@laketoback.com
**Served via email

David Wentzel                                 Brian Wilson
Wentzel Law Offices                           Fox, Swibel, Levin Carrill, LLP
77 West Washington Street                     200 West Madison Street
Suite 2100                                    Suite 3000
Chicago, IL 60602                             Chicago, IL 60606
dwentzel@wentzellaw.com                       bwilson@foxswibel.com
**Served via email




                                          5
